UW'L!BRA
Nor Fou PUELICATmN 1N wEsT's HAWAFI Rlzl>onrs ANl) PACIFIC REPQRTER
NO. 28839
IN THE INTERMEDIATE COURT OF APPEALS

0F THE STATE oF HAwArI

     

REDEMPTION BIBLE COLLEGE, Plaintiff-Appellan

.M,

and

53 ~.@ m 91 xmmz

;,\o
--é
U’L'*
HIS HIGHEST PRAISE PENTECOSTAL HOLINESS CHURCHES, INC.,
a dissolved HawaFi non-profit corporation;
and PHILLIP ELLSWORTH, PAMELA YUEN and
CHRISTOPHER YUEN, in their capacity as Trustees,
Plaintiffs-Appellees,

VS.

THE INTERNATIONAL PENTECOSTAL HOLINESS CHURCH,
an Oklahoma Corporation; and RONALD W. CARPENTER, SR.,
Defendants-Appellees,

and

JOHN DOES l-lO; JANE DOES 1-lO; DOE CORPORATIONS l-lO;
DOE PARTNERSHIPS 1-lO;

DOE LIMITED LIABILITY PARTNERSHIPS l-lO;
DOE LIMITED LIABILITY COMPANIES; and

DOE UNICORPORATED ENTITIES 1-lO,
Defendants.

APPEAL FR0M THE cIRcU1T coURT 0F THE FIRsT c1RcUIT
(cIvIL No. 07-1-0825)

ORDER OF CORRECTION
(By: Nakamura, Chief Judge, for the courtW

The Summary Disposition Order,
is hereby corrected as follows:

l.

filed on April 28, 2010,

The name/word "Shepard" is misspelled and should

be corrected to read "Shepherd" in the following places:
a. Page 3, in line 2 of footnote 2.
b. Page 4, in line 24 from the top of the page.

c. Page 4, in line 27 from the top of the page.

Nakamura, Chief Judge, Foley, and Fujise, JJ.

Q¢E""`\M

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

d. Page 5, in line 2 from the top of the page.
e. Page 5, in line 16 from the top of the page.
f. Page 5, in line 21 from the top of the page,
g. Page 7, line 6 from the top of the page (2
instances in that line).
2. On page 7, at the end of line 5 and the beginning

of line 6 from the top of the page, the text "the Good Shepard
Church" should be replaced with "The Good Shepherd Pentecostal

Holiness Church" so that as corrected, the text reads as follows:

". . . Adrian Yuen became the Senior Pastor of The Good Shepherd
Pentecostal Holiness Church." (Note that the misspelling of
"Shepard" is also corrected to read "Shepherd" pursuant to the
above paragraph l.g.).

The clerk of the court is directed to incorporate the
foregoing changes in the original opinion and take all necessary
steps to notify the publishing agencies of these changes.

DATED: Honolulu, Hawafi, May 18, 2010,

FOR THE COURT :

Chief Judge